Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-24 are pending and represented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims1-24 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, as follow:
As to claim 1, line 2, for examination purpose, the limitation of “a respective GPS of the plurality of GPSs” is read as “a respective GPS of the plurality of GPSs of the each graphics processing system (GPS)”; Line 3, for examination purpose, the limitation of “each respective GPS in the plurality of GPSs” is read as “each the respective of the GPS of the plurality of GPSs”; lines 5-6, for examination purpose the limitation “ a particular GPS’s graphics resource” is read as “ a particular GPS’s graphics resource of the one or more graphic attributes of a graphics resource”. Lines 6-7, for examination purpose the limitation “each respective GPS in the plurality of GPSs” is read as “the each of the respective GPS of the plurality of GPSs”; Line 9, for examination purpose, the limitation “each of the respective GPS’s graphics resource” is read as “each respective of the particular GPS’s graphics resource”; Lines 10-12, “the limitation “a particular graphics resource’s one or more graphics attributes” is read as “ the one or more graphics attributes of the graphics resource”; Lines 16-17, ”the limitation “” is read as “each respective GPS ‘s graphics resource in the plurality of GPSs” is read as “the each of the respective GPS’s graphics resource of the plurality of GPSs”.
As to claim 4, line1, the limitation of “the graphics resource” is read as “the particular GPS’s graphics resource”.
As to claim 6, line 3, for examination purpose, the limitation of “each respective GPS “ is read as “the each respective GPS in the plurality of GPSs”; Line 9, for examination purpose,  “each respective GPS in the plurality of GPSs” read as “the each respective GPS in the plurality of GPSs”; Line 10, for examination purpose, the limitation of “each respective GPS “ is read as “the each respective GSPS”; Line 14, It is not clearly indicate the limitation of “each graphics resource” is referred to graphics processor resource or graphics  memory resource for examination purpose,  the limitation above is read as “the each graphic processor resource” or “the each graphic memory resource”; Lines 15-19,  it is not clearly indicate whether the limitation a/the“ particular graphic resource” is referred to graphics processor resource or graphics  memory resource, for examination purpose, the limitation above is read as “a particular memory or processor resource; lines 21-22, for examination purpose, the limitation “each respective GPS’s graphics resources” is read as “each respective GPS’s processor graphics resources”.
As to claim 7, for examination purpose, “a graphics processor resource” is read as “the graphics processor resource” and “a graphics memory resource” is read as “the graphics memory resource”.
As to claim 8, line 2, for examination purpose, the limitation “each respective GPS” is read as “the each respective GPS”; lines 4, 6 and 8, for examination purpose, the limitation “each respective GPS” is read as “the each respective GPS”; lines 5 and 7, for examination purpose, the limitation “a respective GPS’s graphics memory speed attributes” is read as “the respective GPS’s graphics memory speed attributes”; Line 8, for examination purpose, the limitation “each respective GPS’s graphics memory speed attributes” ” is read as “the each respective GPS’s graphics memory speed attributes”; Line 12, for examination purpose, the limitation “a compute portion” and “an allocation” are read as “the compute portion” and “the allocation”.
As to claim, line 1, for examination purpose, the limitation “each allocation” is read as “the each allocation”, “a graphic processor resource” is read as “the graphic processor resource” and “a graphics memory resource” is read as “the graphic memory resource”.
As to claim 12, line 1, for examination purpose, the limitation “each compute portion” is read as “the each compute portion”.
As to claim 13, line 4, for examination purpose, the limitation “the operations” is read as “the one or more operations”; Line 8, for examination purpose, the limitation “each respective GPS in the plurality of GPSs” is read as “the read respective GPS in the plurality of GPSs”; Line 13, for examination purpose, the limitation  “applicable graphics attributes” is read as “the applicable graphics attributes”; Lines 19-20, for examination purpose, the limitation “each respective GPS” is read as “the read respective GPS”.
As to claim 14, line 4, for examination purpose, the limitation “graphic memory” is read as “the graphics memory”.
As to claim 16, line 1, for examination purpose, the limitation “each allocation” is read as “each the allocation”.
As to claim 17, line 1, for examination purpose, the limitation “each compute portion” is read as “each the compute portion”.
AS to claim 18, line 6, for examination purpose, the limitation “the GPS” is read as “the graphics GPS”; line 7, for examination purpose, the limitation “a compute portion” is read as “the compute portion”.
As to claim 20, line 4, for examination purpose, the limitation “the first graphics processor attribute” is read as “a first graphics processor attribute”; Line 5, for examination purpose, the limitation “a value associated with” is read as “the value associated with”. 
AS to claim 23, line5, for examination purpose, the limitation “the memory speed attributes” is read as “the graphic memory speed attributes”; Line 7, the limitation “a respective GPS’s graphics memory speed attributes” is read as “the respective GPS’s graphics memory speed attributes”; Line 15, for examination purpose, the limitation “the single usage value for the GPS” is read as “the single value for each the GPS”.
AS to claim 24, line 4, for examination purpose, the limitation “the operations” is read “the one or more operations”; Line 16 and 18, the limitation, “each of the GPS’s graphics resources” is not clearly indicate whether is referred to the GPS’s graphics processor or memory resource. Make an appropriate correction.
Allowable Subject Matter
Claims 1-24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion









Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773. The examiner can normally be reached M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMQUY TRUONG/               Primary Examiner, Art Unit 2195